                Case 2:20-sw-00909-DB Document 4 Filed 10/29/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                                        FILED
   Sacramento, CA 95814                                                              Oct 29, 2020
                                                                                 CLERK, U.S. DISTRICT COURT
 4 Telephone: (916) 554-2700                                                   EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
   IN THE MATTER OF THE SEARCH OF                        CASE NO. 2:20-SW-909 DB
11 MARIBEL GUTIERREZ, AS DESCRIBED IN
   ATTACHMENT A-5                                        ORDER REGARDING MOTION TO UNSEAL
12

13

14

15

16          The United States’ motion to unseal this case is GRANTED.

17          The court further FINDS that the original search warrant, application, and affidavit contain

18 personal identifying information. Therefore, the court ORDERS that those materials shall remain under

19 seal. The clerk shall file on the public docket the redacted version of the search warrant, application,

20 and affidavit which accompanies the United States’ motion to unseal.

21

22

23            October 29, 2020
      DATED: ______________________

24                                                               Hon.
                                                                 Hoon. Jeremyy D. Peterson
                                                                 H
                                                                 United  States
                                                                 U it d St  t Magistrate
                                                                                M i t t JJudge
                                                                                           d
25

26

27

28

                                                         1
